DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    	Claims 1-12 are pending. Claims 1, 11, and 12 are in independent forms. 

Information Disclosure Statement
3.    	The information disclosure statements (I DS's) submitted on 06/22/2018 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.    	The drawings filed on 06/22/2018 are accepted by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio US Patent Application Publication No. 2010/0061268 (hereinafter Nishio) in view of Hashimoto et al. US Patent Application Publication No. 2009/0138729 (hereinafter Hashimoto).

Regarding claim 1, Nishio discloses an information processing system comprising: 
“a first device” (Fig. 1, client terminal 100);
“a second device” (Fig. 1, network compliant device 200); and 
“a controller that determines, prior to transmission of data from the first device to the second device, whether or not transmission of the data is permitted from an area security class based on a device attribute of the second device and from a data security class of the data, and outputs a determined result to the first device” (Nishio in pars. 0013, 0052-0053, 0064-0066, discloses determination means for determining, while the network communication means connects to a network, which of network configurations set by the setting means corresponds to the connected network, and control means for controlling, in accordance with setting information based on the network configuration determined by the determination means, to switch whether or not to automatically install a device driver corresponding to a network device on the connected network. The WSD module 8 issues, via the SOAP processor 6, a Probe message to search for a network device. The WSD module 8 acquires attribute information of a network device by issuing a GetMetadata message on the basis of WS-MetadataExchange specifications. The WSD module 8 notifies a Plug and Play (PnP) controller 11 of attribute information of the discovered network device. The PnP controller 11 has a function of loading a corresponding driver and utility software from the memory via the memory controller 10 on the basis of the attribute information, and installing the driver and utility software in the client terminal 100); but Nishio does not explicitly discloses data is permitted from an area security class and from a data security class of the data.
However, in analogues art, Hashimoto discloses data is permitted from an area security class and from a data security class of the data (see Hashimoto Fig. 6, pars. 0071-0087,  to guarantee integrity and confidentiality of a value of a certain variable, both storage area assignment to a suitable protected memory area and semantic verification are required to be performed. The six types of protection attributes shown in FIG. 6 are designed based on an understanding that both storage area assignment to a suitable protected memory area and semantic verification are required to be performed. The protection attributes are largely classified into protection attributes (exposed) requiring storage in the unprotected memory area 131 and protection attributes (fixed, verified, hidden, concealed, and confidential) requiring storage in the protected memory area 132).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hashimoto into the system of Nishio in order to include a supplementary classifications, a name uniquely identifying each security function is defined (see Hashimoto par. 0097). 

Regarding claim 6, Nishio in view of Hashimoto discloses the information processing system according to claim 1, 
Hashimoto further discloses wherein the device attribute includes a type and position information of the second device (see Hashimoto par. 0071, As shown in FIG. 6, according to the embodiments, six types of attributes (protection attributes) are provided depending on a protection level indicating a manner in which protection is performed. Each protection attribute has two types of direct properties regarding security requirements, integrity and confidentiality: whether a means of protection is provided in each memory area, and whether semantic verification is performed).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hashimoto into the system of Nishio in order to include a supplementary classifications, a name uniquely identifying each security function is defined (see Hashimoto par. 0097). 

Regarding claim 7, Nishio in view of Hashimoto discloses the information processing system according to claim 6, 
Hashimoto further discloses wherein the controller determines the area security class of the second device by referring to a table that defines in advance a corresponding relationship between the type and position information of the second device and the area security class (see Hashimoto par. 0076, The six types of protection attributes shown in FIG. 6 are designed based on an understanding that both storage area assignment to a suitable protected memory area and semantic verification are required to be performed. The protection attributes are largely classified into protection attributes (exposed) requiring storage in the unprotected memory area 131 and protection attributes (fixed, verified, hidden, concealed, and confidential) requiring storage in the protected memory area 132).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hashimoto into the system of Nishio in order to include a supplementary classifications, a name uniquely identifying each security function is defined (see Hashimoto par. 0097). 
 
Regarding claim 9, Nishio in view of Hashimoto discloses the information processing system according to claim 1, 
Nishio further discloses wherein: the second device is a printer (see Nishio Fig. 1, Network Compliant device (printer); and the data is image data to be processed by the printer (see Nishio par. 0054. the user instructs a printer serving as a network device to print a document edited by the application. In this case, information of the document is transmitted as job data and print data to a network compliant device 200 via a driver and utility installed by the PnP controller 11).

Regarding claim 10, Nishio in view of Hashimoto discloses the information processing system according to claim 9, 
Nishio further discloses wherein the controller determines whether transmission of the image data is permitted on a page by page basis and outputs a determined result (see Nishio par. 0054. the user instructs a printer serving as a network device to print a document edited by the application. In this case, information of the document is transmitted as job data and print data to a network compliant device 200 via a driver and utility installed by the PnP controller 11).

Regarding claim 11, Nishio discloses an information processing apparatus comprising: 
“an input unit that accepts an instruction to transmit data” (see Nishio Fig. 19A, par. 0061-0064, FIG. 19A shows procedures when the client terminal 100 is connected to a network or the user inputs an instruction to search for a network device. The client terminal 100 multicasts (broadcasts) a Probe message serving as a device search request to a network. Upon reception of the Probe message, the network compliant device (network compliant printer in the first embodiment) 200 unicasts a response message (ProbeMatch) to the client terminal 100 in order to respond to the Probe message. After that, transmission and reception are executed by unicast because the client terminal 100 and network compliant device 200 recognize each other as communication partners); and 
“a controller that obtains, prior to transmission of the data, a device attribute of a transmission destination of the data, and determines whether or not transmission of the data is permitted by comparing an area security class based on the device attribute and a data security class of the data” (Nishio in pars. 0013, 0052-0053, 0064-0066, 0157, discloses determination means for determining, while the network communication means connects to a network, which of network configurations set by the setting means corresponds to the connected network, and control means for controlling, in accordance with setting information based on the network configuration determined by the determination means, to switch whether or not to automatically install a device driver corresponding to a network device on the connected network. The WSD module 8 issues, via the SOAP processor 6, a Probe message to search for a network device. The WSD module 8 acquires attribute information of a network device by issuing a GetMetadata message on the basis of WS-MetadataExchange specifications. The WSD module 8 notifies a Plug and Play (PnP) controller 11 of attribute information of the discovered network device. The PnP controller 11 has a function of loading a corresponding driver and utility software from the memory via the memory controller 10 on the basis of the attribute information, and installing the driver and utility software in the client terminal 100); but Nishio does not explicitly discloses data is permitted by comparing an area security class and from a data security class of the data.
However, in analogues art, Hashimoto discloses data is permitted by comparing an area security class and from a data security class of the data (see Hashimoto Fig. 6, pars. 0071-0087,  to guarantee integrity and confidentiality of a value of a certain variable, both storage area assignment to a suitable protected memory area and semantic verification are required to be performed. The six types of protection attributes shown in FIG. 6 are designed based on an understanding that both storage area assignment to a suitable protected memory area and semantic verification are required to be performed. The protection attributes are largely classified into protection attributes (exposed) requiring storage in the unprotected memory area 131 and protection attributes (fixed, verified, hidden, concealed, and confidential) requiring storage in the protected memory area 132).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hashimoto into the system of Nishio in order to include a supplementary classifications, a name uniquely identifying each security function is defined (see Hashimoto par. 0097). 
Regarding claim 12, Nishio discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
“accepting an instruction to transmit data” (see Nishio Fig. 19A, par. 0061-0064, FIG. 19A shows procedures when the client terminal 100 is connected to a network or the user inputs an instruction to search for a network device. The client terminal 100 multicasts (broadcasts) a Probe message serving as a device search request to a network. Upon reception of the Probe message, the network compliant device (network compliant printer in the first embodiment) 200 unicasts a response message (ProbeMatch) to the client terminal 100 in order to respond to the Probe message. After that, transmission and reception are executed by unicast because the client terminal 100 and network compliant device 200 recognize each other as communication partners);  
obtaining a device attribute of a transmission destination of the data prior to transmission of the data; determining an area security class of the transmission destination of the data on the basis of the device attribute; determining a data security class of the data; and determining whether or not transmission of the data is permitted by comparing the area security class and the data security class and outputting a determined result (Nishio in pars. 0013, 0052-0053, 0064-0066, 0157, discloses determination means for determining, while the network communication means connects to a network, which of network configurations set by the setting means corresponds to the connected network, and control means for controlling, in accordance with setting information based on the network configuration determined by the determination means, to switch whether or not to automatically install a device driver corresponding to a network device on the connected network. The WSD module 8 issues, via the SOAP processor 6, a Probe message to search for a network device. The WSD module 8 acquires attribute information of a network device by issuing a GetMetadata message on the basis of WS-MetadataExchange specifications. The WSD module 8 notifies a Plug and Play (PnP) controller 11 of attribute information of the discovered network device. The PnP controller 11 has a function of loading a corresponding driver and utility software from the memory via the memory controller 10 on the basis of the attribute information, and installing the driver and utility software in the client terminal 100); but Nishio does not explicitly discloses determining an area security class and determining a data security class of the data.
However, in analogues art, Hashimoto discloses data is permitted by comparing an area security class and from a data security class of the data (see Hashimoto Fig. 6, pars. 0071-0087,  to guarantee integrity and confidentiality of a value of a certain variable, both storage area assignment to a suitable protected memory area and semantic verification are required to be performed. The six types of protection attributes shown in FIG. 6 are designed based on an understanding that both storage area assignment to a suitable protected memory area and semantic verification are required to be performed. The protection attributes are largely classified into protection attributes (exposed) requiring storage in the unprotected memory area 131 and protection attributes (fixed, verified, hidden, concealed, and confidential) requiring storage in the protected memory area 132).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hashimoto into the system of Nishio in order to include a supplementary classifications, a name uniquely identifying each security function is defined (see Hashimoto par. 0097). 

7.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio US Patent Application Publication No. 2010/0061268 (hereinafter Nishio) in view of Hashimoto et al. US Patent Application Publication No. 2009/0138729 (hereinafter Hashimoto) in further view of Lambert et al. US Patent Application Publication No. 2001/0007128 (hereinafter Lambert).
Regarding claim 2, Nishio in view of Hashimoto discloses the information processing system according to claim 1, 
Nishio in view of Hashimoto does not explicitly discloses wherein the controller outputs that transmission of the data is permitted when the data security class is lower than or equal to the area security class.
However, in analogues art, Lambert discloses wherein the controller outputs that transmission of the data is permitted when the data security class is lower than or equal to the area security class (see Lambert par. 0047, a threshold security level is defined and in which certain message queues having a security level below the threshold have their security attributes fully defined on the local data processing apparatus without reliance on retrieval of remotely-stored attributes for a specific communication session).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Nishio and Hashimoto in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 

Regarding claim 3, Nishio in view of Hashimoto in further view of Lambert discloses the information processing system according to claim 2, 
Lambert further discloses wherein the controller outputs that transmission of the data is prohibited when the data security class exceeds the area security class (see Lambert par. 0047, Nevertheless, the invention is used to provide a mechanism for sending requests to a second data processing system to determine attributes for message queues having a security level above such a threshold).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Nishio and Hashimoto in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 

Regarding claim 4, Nishio in view of Hashimoto in further view of Lambert discloses the information processing system according to claim 2, 
Lambert further discloses wherein the controller outputs device information based on which the data security class is lower than or equal to the area security class when the data security class exceeds the area security class (see Lambert par. 0047, a threshold security level is defined and in which certain message queues having a security level below the threshold have their security attributes fully defined on the local data processing apparatus without reliance on retrieval of remotely-stored attributes for a specific communication session. Nevertheless, the invention is used to provide a mechanism for sending requests to a second data processing system to determine attributes for message queues having a security level above such a threshold).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Nishio and Hashimoto in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 

Regarding claim 5, Nishio in view of Hashimoto in further view of Lambert discloses the information processing system according to claim 2, 
Lambert further wherein, even when the data security class exceeds the area security class, the controller outputs that transmission of the data is permitted when urgency of the data is high (see Lambert par. 0016, the communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lambert into the system of Nishio and Hashimoto in order to include a communication with the second data processing apparatus only occurs when a user wishes to access data which has a security level above a threshold, or data which has a security classification which is different from the currently authorized security classification (see Lambert par. 0016). 

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio US Patent Application Publication No. 2010/0061268 (hereinafter Nishio) in view of Hashimoto et al. US Patent Application Publication No. 2009/0138729 (hereinafter Hashimoto) in further view of Spagnola US Patent Application Publication No. 2016/0335537 (hereinafter Spagnola).
Regarding claim 8, Nishio in view of Hashimoto discloses the information processing system according to claim 6, 
Nishio in view of Hashimoto does not explicitly discloses wherein the controller determines the data security class using a machine-learnt neural network.
However in analogues art, Spagnola discloses wherein the controller determines the data security class using a machine-learnt neural network (see Spagnola pars. 0057-0058, The neural network content distribution system 100 can be, for example, used for the management of a knowledge network, which knowledge network can contain one or several data objects that can be capable of machine learning to modify and/or update the interconnections between the one or several data objects).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Spagnola into the system of Nishio and Hashimoto in order to include a machine learning system for generating a request for improvement of a data object in a neural network (see Spagnola par. 0007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433